Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/20/21 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1-20 are amended. Applicant amendments to the Claims have overcome each and every objection and 102 rejection previously set forth in the Non-Final Office Action mailed 9/2/2021. 

Response to Arguments
Applicant acknowledged the non-statutory obviousness type double patenting rejection however has not yet filed a terminal disclaimer. Accordingly the double patenting rejection is maintained because there is no filed terminal disclosure and/or the claims were not amended in a manner to overcome the double patenting rejection. For the double patenting rejection, see paragraph 4 of Office Action dated 9/2/21.
Applicant’s arguments 10/20/21 with respect to the rejections of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendment has changed the scope of claims 1-20, therefore Examiner will rely on Chen et al. (Scheduling-Aware Data Prefetching for Data Processing Services in Cloud, 2017 IEEE 31st International Conference on Advanced Information Networking and Applications, 3/27/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps:  
	In claims 5, 12 and 19 some essential features appear to be missing.  The reason is that in the general case the fact that program can be executed in parallel does not imply that the parallel portions need disjunctive sets of data.  This means that a limitation of the claim appears to be missing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Scheduling-Aware Data Prefetching for Data Processing Services in Cloud, 2017 IEEE 31st International Conference on Advanced Information Networking and Applications, 3/27/2017, hereinafter Chen).

Regarding claim 1, Chen discloses a method comprising: 
determining, at a serverless computing environment (Abstract, could computing services), a subset of worker nodes of a plurality of work nodes eligible to execute a user defined function (UDF) (III. PRELIMINARIES; p. 837, Assumption 5, information of both job scheduling and datasets can be obtained from the master node of the system. Each node in the cloud periodically reports the states of the running tasks and the stored data blocks to the master node. The master, therefore, can allocates tasks to the computing nodes based on a specific scheduling manner…) (Examiner’s Note: UDF is being interpreted as the job that schedules/executes the instructions (tasks) of the UDF on the worker nodes of the cloud.); 
(§IV. Proposed Mechanism; p. 839, right column last line and p. 840 left column lines 1-27, Based on the job scheduling, the jobs j1 and j2 respectively hold two executors to perform their tasks. The task execution sequence is according to the indexes of tasks. The task executive sequence is according to the indexes of tasks.  The t1,3 and t1,4 are two tasks of job j1 respectively reading data blocks d1,3 and d1,4 from the external storage system, and the tasks and t2,4 and t2,5 of job j2 respectively write the data block d2,4 and d2,5  to the external storage system. There are 9 data blocks d1,1, d1,2, d1,3, d1,4, d2,1, d2,2, d2,3, d2,4, and d2,5, that have already cached in memory of the external storage system. We assume that the external storage system can at most cache 10 data blocks in memory. The initial phase firstly determines the number of data blocks that can be evicted from the memory. Based on the task execution sequence, the tasks t1,1, t1,2, t2,1, t2,2, and t2,3 are finished. Therefore, their corresponding input data blocks d1,1, d1,2, d2,1, d2,2, and d2,3 are decided to be evictable data blocks. After finding the evictable data blocks, the eviction phase then determines the number of data blocks that can be prefetched into memory. In this phase, all of the pending tasks t1,5, t1,6, t1,7, t1,8, t2,6, t2,7, t2,8, and t2,9 are the tasks that will be launched in near future. Their corresponding input data blocks d1,5, d1,6, d1,7, d1,8, d2,6, d2,7, d2,8, and d2,9 are decided to be the prefetchable data blocks. Finally, eight data blocks are decided to be prefetchable data blocks. The above initial phase just decides which data blocks are evictable and prefetchable. The executions of eviction and prefetching are actually performed in the following eviction phase and prefetching phase…; §IV. PROPOSED MECHANISM; p. 841, left col.,  lines 16-22,  the corresponding data block d1,5 of task t1,5 is selected to be prefectched in memory of computing node n1.  In the prefetching phase, it will check each computing node for prefetching data blocks. In the example of Fig. 3, the data blocks d1,6 d2,7 and d2,6 are selected to be prefetched in memory of computing node4s n2, n3 and n4, respectively...); and 
assigning the UDF to the subset of eligible worker nodes to execute the one or more instructions (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16, the scheduler prefers to allocate pending tasks to where their input data blocks located to achieve data locality [16]. Based on data locality and scheduling policy, we can know which pending tasks will be launched on a specific computing node. As shown in Fig. 3, task t1,3 runs on computing node n1. If the running task t1,3 is completed, the node n1 will release an executor to run another pending task. To achieve data locality, the computing node n1 prefers to run the pending tasks of t1,5 and t2,9. The scheduler will select the task t1,5 to run on node n1 for reserving computing resources for each job…).

Regarding claim 2, Chen discloses the method of claim 1, 
wherein, the subset of eligible worker nodes are in an idle state, the subset of eligible worker nodes each store the pre-fetched data (§II. RELATED WORK, p. 836, left col., lines 7-8, Mammoth [7] is an implementation of in-memory techniques based on MapReduce framework); (§II. RELATED WORK, p. 836, right col., ¶3, lines 6-8, The tasks of each job can be allocated to all computing nodes for reaching maximum usage of CPU and memory resources [3]…) (Examiner’s note: Performance balance and idle time is utilized in the Hadoop MapReduce framework when the master pings every worker periodically. If no response is received from a worker in a certain amount of time, the master marks the worker as failed. Any map tasks, in-progress or completed by the failed worker are reset back to their initial, idle state, and therefore become eligible for scheduling on other workers.); and 
the assigning of the UDF includes selecting at least one of the subset of eligible worker nodes to execute the UDF (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 3, Chen discloses the method of claim 1, wherein the subset of eligible worker nodes are selected based on at least one of a distance to a location of the data, an available capacity, or an estimated time to complete current tasks (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 4, Chen discloses the method of claim 1, wherein the assigning of the UDF includes additional worker nodes of the plurality of worker nodes that have not stored the pre-fetched data (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; p. 839, right col., Evictable data blocks (The data blocks that can be evicted from memory). When multiple jobs running in the cloud, several data blocks may have been cached in memory. If a job reads its input dataset from the external storage system, each task of the job only reads one data block of the dataset. It means that the corresponding data block of a completed task will not be accessed again.).

Regarding claim 5, Chen discloses the method of claim 1, further comprising: 
	determining whether the UDF is eligible for parallel execution (§II. RELATED WORK; p. 836, lines 13-16, GraphLab [8] is an efficient shared-memory implementation of parallel computing framework for machine learning. A graph based data model is exploited for representing data and computational dependencies; (III. PRELIMINARIES; p. 837, Assumption 5); 
in response to determining the UDF is eligible for parallel execution, generating a plurality of instructions to the subset of eligible worker nodes, each2Serial No.: 17/008,520Confirmation No.: 4758Attorney Docket No.: 662960(10094 14-US.02) instruction of the plurality of instructions to pre-fetch a portion of the data associated with the UDF (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; §IV. PROPOSED MECHANISM; p. 841, left col., lines 16-22); 
transmitting the plurality of instructions to the subset of eligible work nodes, wherein each instruction of the plurality of instructions is not transmitted to more than one node of the subset of eligible worker node (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; §IV. PROPOSED MECHANISM; p. 841, left col., lines 16-22); and 
assigning the UDF to the subset of eligible worker nodes (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 6, Chen discloses the method of claim 1, wherein the assigning the UDF to the subset of eligible worker nodes is based on one or more parameters including completion time (§III. PRELIMINARIES; b. Scheduling Aware Data Prefetching, lines 1-16), degree of parallel computation desired, or power consumption.  

Regarding claim 7, Chen discloses the method of claim 1, wherein the one or more instructions includes at least a location of the pre-fetched data (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).

Claims 8 and 15 incorporates substantively all the limitations of claim 1 in system and non-transitory computer readable medium forms rather than method form and are rejected under the same rationale as with at least one processor; and at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to (Fig. 3, memory; V. EVALUATION, p. 841, right col., lines 7-8quad core 3.30 GHz processor, 32GB of memory).

Claims 9-13 and 16-20 incorporates substantively all the limitations of claims 1-6 in system and non-transitory computer readable medium forms rather than method form and are rejected under the same rationale.

Claim 14 incorporates substantively all the limitations of claim 7 in system form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




1/19/2022
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/RAMY M OSMAN/Primary Examiner, Art Unit 2457